  Case 19-35605        Doc 23      Filed 07/08/20 Entered 07/08/20 13:22:54     Desc Main
                                     Document     Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                               )      Case No. 19-35605
                                                     )
John C. and Barbara L. Schwietert                    )      Chapter 7
                                                     )
                Debtor                               )      Hon. A. Benjamin Goldgar


                                       NOTICE OF MOTION

TO:      See Attached Service List

        PLEASE TAKE NOTICE that on July 17, 2020 at 11:00 a.m., I will appear before
the Honorable A Benjamin Goldgar or any judge sitting in that judge’s place,and present
TRUSTEE’S MOTION FOR AUTHORITY TO ENTER INTO LISTING AGREEMENT AND
TO HIRE REAL ESTATE AGENT, a copy of which is attached
         This motion will be presented and heard telephonically. No personal
appearance in court is necessary or permitted. To appear and be heard telephonically
on the motion, you must set up and use an account with Court Solutions, LLC. You can
set up an account at www.Court-Solutions.com or by calling Court Solutions at (917)
746-7476.
        If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that
date. If a Notice of Objection is timely filed, the motion will be called on the presentment
date. If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.


                                               Ilene F. Goldstein, as Trustee for the
                                               Estate of John C. and Barbara L. Schwietert

                                               By:   /s/Ilene F. Goldstein
                                                      One of Her Attorneys




Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
900 Skokie Blvd, Suite 128
Northbrook, IL 60062
(847) 562-9595
 Case 19-35605      Doc 23     Filed 07/08/20 Entered 07/08/20 13:22:54      Desc Main
                                 Document     Page 2 of 5



                               CERTIFICATE OF SERVICE

      Statement on service list regarding serving docs electronically

I, Ilene F. Goldstein, attorney, state that pursuant to Section II, B, 4 of the
Administrative Procedures for the Case Management/Electronic Case Filing System,
service of the above referenced Motion for Authority to Enter into Listing Agreement
and to Hire Real Estate Agent on all persons identified as Registrants on the appended
service list was accomplished through the Court’s Electronic Notice for Registrants,
and, as to all other persons on the service list, I caused a copy of the Motion for
Authority to Enter into Listing Agreement and to Hire Real Estate Agent, to be e-mailed
to the address listed, faxed to the number indicated or sent First Class Mail, as
indicated, to each such person on the attached service list before the hour of 5:00
p.m. on July 8, 2020.

                                                 /s/ Ilene F. Goldstein
                                                        Ilene F. Goldstein




                                     SERVICE LIST


U.S. Trustee                          Via Court’s Electronic Notice for Registrants
Jeffrey L. Gansberg
Office of the U.S. Trustee, Region 11
219 South Dearborn Street
Room 873
Chicago, IL 60604

Debtor’s Counsel                         Via Court’s Electronic Notice for Registrants
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090


Debtors                                  Via Overnight and First Class Maill
John C. and Barbara L. Schwietert
21402 Andover Road
Kildeer, IL 60047
  Case 19-35605      Doc 23     Filed 07/08/20 Entered 07/08/20 13:22:54   Desc Main
                                  Document     Page 3 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


IN RE:                                             )   Case No. 19-35605
                                                   )
John C. and Barbara L. Schwietert                  )   Chapter 7
                                                   )
               Debtor                              )   Hon. A. Benjamin Goldgar



 MOTION FOR AUTHORITY TO ENTER INTO LISTING AGREEMENT AND TO HIRE
                       REAL ESTATE AGENT


         Ilene F. Goldstein, Trustee of the above-captioned Estate, pursuant to

§327(a), of the United States Bankruptcy Code; moves for authorization to hire a

real estate agent and to enter into a listing agreement for real property belonging to

the Estate located at 2 Calle Ventoso E Lot 803 Santa Fe , New Mexico legally

described as Estates VII Unit 803 Las Campanas 1.90AC Santa Fe, New Mexico..

In support of this motion, the Trustee respectfully states as follows:

         1.   On December 18, 2020 a voluntary petition under Chapter 7 of the United

States Bankruptcy Code was filed in the United States Bankruptcy Court for the
Northern District of Illinois, Eastern Division.

         2. Ilene F. Goldstein has been appointed as the Chapter 7 Trustee in this

matter.

         3. The Estate is the 100% owner of real property having the address of 2
 Case 19-35605        Doc 23   Filed 07/08/20 Entered 07/08/20 13:22:54       Desc Main
                                 Document     Page 4 of 5



Calle Ventoso E Lot 803 Santa Fe , New Mexico legally described as Estates VII

Unit 803 Las Campanas 1.90AC Santa Fe, New Mexico

         4. The Trustee believes it is in the best interest of the Estate to hire a real

estate agent to effectively market the Property in order to receive the highest sale

price.

         5. The Trustee has contacted Lynn Arnold of Keller Williams Realty , Santa

Fe New Mexico, to serve as her agents and to list the Property under the following

conditions:

               (a) Trustee will grant Lynn Arnold and Keller Williams Realty an

exclusive right to list the Property for a one year term ("Listing

Agreement").Attached as Exhibit A is a Form Listing Agreement required under

New Mexico Law which the Trustee will modify to make subject to Bankruptcy

Court Jurisdiction.

               (b) Trustee agrees to pay Keller Williams Realty to pay a ten (10)

percent commission of the sales price, to the Agent and brokerage house during

the term of the Listing Agreement upon the sale of the Property and after the

purchase price has been tendered to the Trustee. The commission will be an

administrative expense.

               (c) The Trustee be authorized to extend the listing agreement for an

additional three month period without further order of Court

         7. The Trustee is informed and believes that the commission to be paid to

Keller Williams Realty is either at or below the customary and usual commission for

agents of real estate in the area for vacant land.

         8. To the best of the Trustee's knowledge, information and belief, neither

Lynn Arnold and Keller Williams Realty has any connection with the Debtor, the
  Case 19-35605        Doc 23      Filed 07/08/20 Entered 07/08/20 13:22:54       Desc Main
                                     Document     Page 5 of 5



creditors, any party in interest or their respective attorneys and accountants except

that they were hired by the Debtor pre petition to market this property. In addition,

to the best of the Trustee's information and belief, neither Lynn Arnold and Keller

Williams Realty does not hold or represent any interest adverse to the Estate, is not

a creditor of the Debtor and is a disinterested person within the meaning of

§101(13) of the Bankruptcy Code. An affidavit executed by Lynn Arnold in

accordance with the provisions of the Bankruptcy Code and Bankruptcy Rule 2014

is attached hereto as Exhibit “B”.

        9. The Trustee asks this Court for authority to enter into a listing agreement

based upon the terms and conditions set forth herein and to authorize her to hire

the real estate professionals.

                WHEREFORE, Trustee prays this Court enter an Order:

        A. Authorizing the Trustee to employ Lynn Arnold and Keller Williams Realty

as agent pursuant to the terms and conditions set forth above; and to enter into a

listing agreement substantially in the form as Exhibit A;

        B. For such other and further relief as this Court deems appropriate.



DATED: July 7, 2020                                Respectfully submitted,
                                                   Ilene F. Goldstein, as Trustee for the
                                                   Estate of John C. and Barbara L.
                                                         Schwietert


                                                   By:   /s/ Ilene F. Goldstein
                                                         One of Her Attorneys
Ilene F. Goldstein
Law Offices of Ilene F. Goldstein, Chartered
900 Skokie Blvd, Suite 128
Northbrook, IL 60062
(847) 562-9595
